Case 1:20-cv-00648-JRS-DLP 49D12-2002-CT-004886
                           Document 1-1 Filed 02/27/20 Page 1 of 3 PageID  #: 2/3/2020
                                                                        Filed: 6       10:41 AM
                                                                                                               Clerk
                                 Marion Superior Court, Civil Division 12                     Marion County, Indiana




STATE OF INDIANA              )          IN THE MARION SUPERIOR COURT
                              ) SS:
COUNTY OF MARION              )          CAUSE NO.:

LORI TURNER,                             )
                                         )
       Plaintiff,                        )
                                         )
       v.                                )
                                         )
WAL-MART STORES, INC.,                   )
                                         )
       Defendant.                        )

                                COMPLAINT FOR DAMAGES

       Comes now the Plaintiff, Lori Turner, by counsel, and for her Complaint for Damages

against the Defendant, Wal-Mart Stores, Inc., alleges and says that:

       1. At all times pertinent hereto, the Defendant, Wal-Mart Stores, Inc. (“Wal-Mart”), was

a corporation organized under the laws of the State of Delaware with its principal place of

business located at 702 SW 8th Street, Bentonville, Arkansas. Wal-Mart Stores, Inc. is

authorized to, and does, do business in the State of Indiana.

       2. At all times mentioned herein, all acts and omissions of Wal-Mart were performed or

omitted by and through employees, agents, and/or representatives of Wal-Mart while they were

acting within the course and scope of their employment with Wal-Mart.

       3. At all times mentioned herein, there existed in Indianapolis, Indiana, a store known as

Wal-Mart which is located at 10735 Pendleton Pike.

       4. On July 16, 2018, the Plaintiff was walking down an aisle in the aforementioned Wal-

Mart when she slipped on a hazardous and/or dangerous substance on the ground, causing her to

fall and sustain injuries and damages.




                                                                               EXHIBIT "A"
Case 1:20-cv-00648-JRS-DLP Document 1-1 Filed 02/27/20 Page 2 of 3 PageID #: 7




       5. The injuries sustained by the Plaintiff were proximately caused by the carelessness

and negligence of the Defendant, including, but not limited to, one or more of the following acts

and/or omissions:

               a. Defendant carelessly and negligently caused and/or created the dangerous
                  condition existing on its premises;

               b. Defendant carelessly and negligently failed to maintain its premises in a safe
                  condition for use by its invitees, including Plaintiff;

               c. Defendant carelessly and negligently failed to inspect and/or discover the
                  dangerous condition existing on the premises;

               d. Defendant carelessly and negligently failed to remedy the existing dangerous
                  condition on the premises when the Defendant knew or should have known of
                  the existence of the same;

               e. Defendant carelessly and negligently failed to remedy the existing dangerous
                  condition on the premises when the Defendant expected or should have
                  expected that its invitees, including the Plaintiff, would not discover or would
                  fail to protect themselves against the same; and

               f. Defendant carelessly and negligently failed to warn the Plaintiff of the
                  dangerous condition when said Defendant knew or should have known of the
                  same.

       6. As a direct and proximate result of the carelessness and negligence of the Defendant,

the Plaintiff sustained personal injuries, which have caused her to experience pain and suffering.

       7. As a result of her injuries and their effects upon her, the Plaintiff, in order to attempt

to treat her injuries and lessen their physical pain, has been required to engage the services of

physicians and healthcare providers for medical treatment and has thereby incurred medical

expenses; further, she will likely require additional medical treatment in the future for which she

will incur additional medical expenses.

       8. As a direct and proximate result of the Defendant’s negligence, the Plaintiff has been

damaged.
Case 1:20-cv-00648-JRS-DLP Document 1-1 Filed 02/27/20 Page 3 of 3 PageID #: 8




         WHEREFORE,             the Plaintiff, Lori Turner, prays for judgment against the Defendant,


Wal-Mart    Stores, Inc., in      an amount commensurate With her        injuries   and damages, for costs 0f

this action,   and for   all   other just and proper   relief.



                                                        Respectfully Submitted,


                                                        Caress Worland      Law Group



                                                        By:     Lance R. Worland
                                                              /s/

                                                              Lance R. Worland, #30919-49
                                                              Attorney for Plaintiff



Lance R. Worland
CAREss WORLAND LAW GROUP
5420 N. College Ave., Suite 100
Indianapolis, Indiana 46220
Phone:   (3 17)   255-5400
Fax: (3 17) 255-5410
lance@caresslaw.com
